Kerwin, J.
This action was commenced in the civil court of Milwaukee county to recover for services performed by plaintiff for defendant, and judgment was entered in favor of the plaintiff for $58.35, which judgment on appeal to the circuit court was affirmed.
*118Tbe court below rendered a decision in writing bolding that tbe evidence was sufficient to support tbe decision of tbe -civil court and that tbe conclusions arrived at by tbe civil court were correct, and affirmed its judgment. We agree with tbe court below and tbink tbe judgment should be affirmed.
By the Court. — Judgment affirmed.